SCHWARTZ, Chief Judge
(dissenting).
In the light of the extremely weak evidence of the plaintiff’s injuries, the actual verdict of $15,000.00 returned by the jury, and the fact that the underinsurance covered only damages in excess of $100,000.00, I think the acknowledged Krawzak error involved in this case was no more than harmless. Furtado v. Walmer, 673 So.2d 568 (Fla. 4th DCA 1996)(Krawzak error harmless); State Farm Mut. Auto. Ins. Co. v. Miller, 688 So.2d 935, 936 (Fla. 4th DCA 1996)(Klein, J., specially concurring)(same). Because I do not agree with the majority that a per se error rule applies to this issue, I would therefore affirm on the cross-appeal.
This conclusion makes it necessary to reach the merits of the defendants’ appeal. On that point, it seems clear that the failure to credit the defendants with 80% of the $10,000.00 in PIP benefits was completely in conflict with the parties’ agreement and, more important, with the mandatory terms of section 627.737(1), Florida Statutes (1997). Mansfield v. Rivero, 620 So.2d 987 (Fla.1993); Bennett v. Florida Farm Bureau Cas. Ins. Co., 477 So.2d 608 (Fla. 5th DCA 1985). I would therefore remand with directions to reduce the judgment by $8,000.00 and for further appropriate proceedings.